Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites randomly triggers a continuous symbol sequence supplemental game feature in which a number of credit symbols is randomly determined and added.
	The limitations of Claim 1 “a user interface system configured for receiving an indication to initiate one or more instances of a slot game; a display system comprising one or more displays; and a control system comprising, one or more processors, a memory storing one or more dynamic data structures, comprising a first data structure including at least a first lookup table having entries establishing probabilities and values of possible awards correlated with respective numerical values; wherein the control system executes instructions which cause the control system to perform operations comprising: presenting a game instance; determining an instance outcome including display symbols selected from a symbol set; in response to determining the instance outcome, controlling the display system to display the display symbols associated with the instance outcome; after determining the instance outcome, automatically determining whether a multi-stage incrementing feature will be awarded; in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing feature, comprising, correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value; and in response to determining the stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value; and controlling the display system to sequentially display the multiple determined stage award values.”, and the limitations of Claim 16 “a user interface system configured for receiving an indication to initiate one or more instances of an electronic game; and a control system comprising, one or more processors, and a memory storing one or more dynamic data structures, comprising a first data structure including at least a first lookup table having entries establishing probabilities and values of possible awards correlated with respective numerical values; wherein the control system executes instructions which cause the control system to perform operations comprising: determining a game instance outcome; after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded; in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, correlating a respective random number generator (RNG) call with a value of the first data structure to determine a first stage award value associated with the correlated value; and in response to determining the first stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value.”, and the limitations of Claim 19 the limitations “in response to receiving a signal, initiating at least one instance of an electronic game and determining an instance outcome; after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded; in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, correlating a respective random number generator (RNG) call with a value of the dynamic data structure to determine a first stage award value for the continuous symbol sequence feature; in response to determining the first stage award value for the continuous symbol sequence feature, modifying the dynamic data structure to limit selection of entries of the dynamic data structure for determining a subsequent stage award value; and correlating a subsequent RNG call with a value of the modified dynamic data structure to determine a subsequent stage award value.” are reasonably and broadly interpreted as covering performance of the limitation in the mind and being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of randomly triggers a continuous symbol sequence supplemental game feature in which a number of credit symbols is randomly determined and added. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The Examiner would also like to point out that paragraph 58 of Walker et al., US 20040082384 teaches that gaming machines can include components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295.
The Examiner would also like to point out that paragraph 25 and 123 of Walker et al., US 20060148562 teaches that a conventional gaming device can be played in a conventional manner utilizing a conventional probability table that includes a list of entries, where each entry pairs an outcome with a range of possible random numbers and if a generated random number falls within the range corresponding to a given outcome, then the outcome is selected and that a gaming device may utilize a probability database to determine, for example, what outcome corresponds to a random number generated by a random number generator and to display the determined outcome. 
Even furthermore, the Examiner would like to point out that Col 1, lines 33-48 of Sunaga et al., US 6106393 teaches: The type of slot machine in which the prize status is determined by random selection using random numbers for each game is known. In this type of slot machine, the prize status is randomly selected when a token is put into the slot machine and the start lever is pulled, and the current game prize status is determined. When the current game prize status has been determined, the reels are rotated to begin the game. In most slot machines, the player can operate stop buttons provided in the slot machine to stop the reels, but in the type of slot machine in which the prize status is determined by random selection using random numbers for each game, the reels are not stopped immediately when the player actuates the stop buttons, but instead are stopped when the symbols on the reels reach the position corresponding to the prize status previously determined by random selection.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming system, a user interface system, a display system, a control system, one or more processors, and a memory for randomly triggers a continuous symbol sequence supplemental game feature in which a number of credit symbols is randomly determined and added are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-15, 17-18, 20 do not remedy the deficiencies of claims 1, 16, and 19, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	Below is a breakdown listing corresponding independent Claims 1, 16, and 19 to provide a better understanding of the Examiner’s viewpoint of the claimed invention.
Regarding Claim 1
a user interface system configured for receiving an indication to initiate one or more instances of a slot game (mental process and/or organizing human activity.; 
a display system comprising one or more displays (generic computer components claimed at a high level); and 
a control system (generic computer components claimed at a high level) comprising, 
one or more processors (generic computer components claimed at a high level), 
a memory storing one or more dynamic data structures, comprising a first data structure including at least a first lookup table having entries establishing probabilities and values of possible awards correlated with respective numerical values (generic computer components claimed at a high level); 
wherein the control system executes instructions which cause the control system to perform operations comprising: 
presenting a game instance (Additional element – extra-solution activity); 
determining an instance outcome including display symbols selected from a symbol set (mental process and/or organizing human activity.);  
in response to determining the instance outcome, controlling the display system to display the display symbols associated with the instance outcome (Additional element – extra-solution activity); 
after determining the instance outcome, automatically determining whether a multi-stage incrementing feature will be awarded (Additional element – extra-solution activity);
in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing feature, comprising, correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value (Additional element – extra-solution activity);  and 
in response to determining the stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value (Additional element – extra-solution activity); and 
controlling the display system to sequentially display the multiple determined stage award values (Additional element – extra-solution activity).

Regarding Claim 16
a user interface system configured for receiving an indication to initiate one or more instances of an electronic game (generic computer components claimed at a high level); and 
a control system comprising, one or more processors (generic computer components claimed at a high level), and 
a memory storing one or more dynamic data structures, comprising a first data structure including at least a first lookup table having entries establishing probabilities and values of possible awards correlated with respective numerical values (generic computer components claimed at a high level); 
wherein the control system executes instructions which cause the control system to perform operations comprising: 
determining a game instance outcome (mental process and/or organizing human activity.); 
after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded (mental process and/or organizing human activity.); 
in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, correlating a respective random number generator (RNG) call with a value of the first data structure to determine a first stage award value associated with the correlated value (Additional element – extra-solution activity); and 
in response to determining the first stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value (Additional element – extra-solution activity).

Regarding Claim 19One or more machine-readable devices storing instructions and data structures (generic computer components claimed at a high level), 
wherein at least one of the data structures is a dynamic data structure, and wherein the instructions, when executed by one or more processors, cause performance of operations (generic computer components claimed at a high level), comprising: 
in response to receiving a signal, initiating at least one instance of an electronic game and determining an instance outcome (mental process and/or organizing human activity.); 
after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded (mental process and/or organizing human activity.); 
in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, correlating a respective random number generator (RNG) call with a value of the dynamic data structure to determine a first stage award value for the continuous symbol sequence feature (Additional element – extra-solution activity); 
in response to determining the first stage award value for the continuous symbol sequence feature, modifying the dynamic data structure to limit selection of entries of the dynamic data structure for determining a subsequent stage award value (generic computer components claimed at a high level); and 
correlating a subsequent RNG call with a value of the modified dynamic data structure to determine a subsequent stage award value (generic computer components claimed at a high level).

Best Applicable Prior Art

Regarding Claim 1:
The best applicable prior art, Sato, US 20070238512 (Sato) teaches: 
a user interface system configured for receiving an indication to initiate one or more instances of a slot game (para 41, 61); 
a display system comprising one or more displays (Fig 1); and 
a control system comprising, one or more processors, a memory (para 45) storing one or more dynamic data structures (Fig 7), comprising a first data structure including at least a first lookup table having entries establishing probabilities (Fig 7. The figure depicts probabilities) and values of possible awards correlated with respective numerical values (para 62); 
wherein the control system executes instructions which cause the control system to perform operations comprising: 
presenting a game instance (para 41, 61); 
determining an instance outcome including display symbols selected from a symbol set (Abstract, para 62); 
in response to determining the instance outcome, controlling the display system to display the display symbols associated with the instance outcome (para 62-64); 
after determining the instance outcome, automatically determining whether a multi-stage incrementing feature will be awarded (Fig 11, para 66, 95-96).
Sato failed to disclose in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing feature.
However, Berman, US 20160140809 (Berman) teaches of a system with multiple bonus games (para 28 in which award values for the stages of the bonus games can be determined (para 34; Table 1) because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome (para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berman’s teachings with Sato because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome as taught by Berman.
The combination of Sato in view of Berman failed to teach:
in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing, comprising, correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value; and in response to determining the stage award value, modifying the first data structure to limit selection of entries for a following stage to SLW Docket 5531.013US1Client Docket: P06318USP1U1 56entries associated with award values at least equal to the determined first stage award value; and controlling the display system to sequentially display the multiple determined stage award values.

Regarding Claim 16 
The best applicable prior art, Sato, US 20070238512 (Sato) teaches: 
a gaming system (Abstract), comprising: SLW Docket 5531.013US1Client Docket: P06318USP1U1 
59a user interface system configured for receiving an indication to initiate one or more instances of an electronic game (para 41, 61); and 
a control system comprising, one or more processors, and a memory (para 45) storing one or more dynamic data structures (Fig 7), comprising a first data structure including at least a first lookup table having entries establishing probabilities (Fig 7) and values of possible awards correlated with respective numerical values (Abstract, para 62); 
wherein the control system executes instructions which cause the control system to perform operations comprising: 
determining a game instance outcome Abstract, para 62); 
after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded (Fig 11, para 66, 95-96). 
Sato failed to disclose in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature.
However, Berman, US 20160140809 (Berman)teaches of a system with multiple bonus games (para 28 in which award values for the stages of the bonus games can be determined (para 34; Table 1) because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome (para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berman’s teachings with Sato because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome as taught by Berman.
The combination of Sato in view of Berman failed to teach: in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, 
correlating a respective random number generator (RNG) call with a value of the first data structure to determine a first stage award value associated with the correlated value; and in response to determining the first stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value.  

Regarding Claim 19:
The best applicable prior art, Sato, US 20070238512 (Sata) teaches: One or more machine-readable devices storing instructions and data structures (Fig 7), wherein at least one of the data structures is a dynamic data structure, and wherein the instructions, when executed by one or more processors, cause performance of operations, comprising: 
in response to receiving a signal, initiating at least one instance of an electronic game and determining an instance outcome (para 41, 61); 
after determining the instance outcome, automatically determining whether a continuous symbol sequence feature will be awarded (Fig 11, para 66, 95-96).
Sato failed to disclose in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature.
However, Berman, US 20160140809 (Berman) teaches of a system with multiple bonus games (para 28 in which award values for the stages of the bonus games can be determined (para 34; Table 1) because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome (para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berman’s teachings with Sato because it can help enhance winning result opportunities in gaming activities by bonusing symbols in subsequent games of gaming devices based on a current game outcome as taught by Berman.
The combination of Sato in view of Berman failed to teach: in response to determining that a continuous symbol sequence feature will be awarded, automatically determining award values for the continuous symbol sequence feature, comprising, comprising, correlating a respective random number generator (RNG) call with a value of the dynamic data structure to determine a first stage award value for the continuous symbol sequence feature; in response to determining the first stage award value for the continuous symbol sequence feature, modifying the dynamic data structure to limit selection of entries of the dynamic data structure for determining a subsequent stage award value; and correlating a subsequent RNG call with a value of the modified dynamic data structure to determine a subsequent stage award value.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Applicant states:
“The Office Action at p. 3 alleges that the pending claims are directed to "concepts performed in the human mind" and/or "methods of organizing human activity," without adding significantly more and without being integrated into a practical application. However, Assignee respectfully asserts that it is simply not possible to perform the claimed concepts "in the human mind," at least because they require: 1) a memory storing one or more dynamic data structures, comprising a first data structure including at least a first lookup table having entries establishing probabilities and values of possible awards correlated with respective numerical values; 2) presenting a game instance; 3) controlling a display system to display the display symbols associated with the instance outcome; 4) correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value; and 5) sequentially displaying multiple determined stage award values-as well as several other operations that are clearly outside the realm of activities that can be performed in someone's mind or that fairly could be said to be relating to "organizing human activity." 
	The human mind simply does not contain display systems, game instances, dynamic data structures with probability look up tables, or random number generators. And, moreover, the particularized dynamic instance outcome determination operations recited in the pending claims, i.e., involving a multi-stage incrementing feature with intelligent entry selection limitation, are not "fundamental economic principles or practices." Instead, they relate to new data structures and computational techniques for improving the efficiency of electronic gaming devices, e.g., by reducing the number of sorting operations that need to be performed during gameplay. See, e.g., Assignee's Specification at [0036].”
	The Examiner disagrees with the applicant’s arguments. The Examiner believes “1) a memory storing one or more dynamic data structures, comprising a first data structure including at least a first lookup table having entries establishing probabilities and values of possible awards correlated with respective numerical values” is merely generic computer components claimed at a high level. The Examiner had also pointed out in the rejection above how lookup tables related to probabilities are well-known to one of ordinary skill in the art. Regarding “2) presenting a game instance; 3) controlling a display system to display the display symbols associated with the instance outcome; 4) correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value; and 5) sequentially displaying multiple determined stage award values-as well as several other operations that are clearly outside the realm of activities that can be performed in someone's mind or that fairly could be said to be relating to "organizing human activity.", the Examiner believes those aspects are merely extra-solution activities related to presenting a wagering game to players in which there is no improvement being made upon the gaming technology (ie: gaming machine) in which the presentation of the game takes place. 

“The Office Action at p. 4 also alleges that the claimed inventions are not "integrated into a practical application." However, an electronic gaming system implementing a particularized control system for determining award values in an efficient manner is clearly a practical application within the meaning of USPTO guidance. For example, the pending claims integrate the multi-stage award feature algorithm in a meaningful way by improving the particular technology involved (e.g., by reducing the number of sorting operations that need to be performed during gameplay) and solving a technical problem-all while using a particular machine, i.e., an electronic gaming system.”
	The Examiner disagrees and does not believe there is a technological improvement being made nor is there a particular component implemented that would make the claimed invention a practical application. In this case, the “control system” is interpreted as merely as a generic computer component claimed at a high level. Regarding the claim that reducing the number of sorting operations that need to be performed during gameplay is improving the particular technology involved the Examiner also disagrees and had pointed out above in the rejection that aspects related to the sorting operations (ie: random number generation and table lookups and award generation) is well-known, routine, and conventional to one of ordinary skill in the art.
 
 “Finally, the Office Action at p. 5 further alleges that the invention does not recite additional elements that are sufficient to amount to "significantly more" than the alleged judicial exception. However, this statement that none of the elements add anything "significantly more" than routine and conventional activities is contradicted by the remainder of the Office Action, which goes on to list multiple claim elements of the pending claims that were not able to be identified anywhere in the prior art, e.g.: 1) "in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing"; 2) "correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value"; 3) "in response to determining the stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value"; and 4) "controlling the display system to sequentially display the multiple determined stage award values." If these elements have never been taught or suggested by the prior art, they may not fairly be said to be merely routine or conventional activities. “
	The Examiner disagree and had pointed out in a listing of the independent claims and how they are interpreted. In this case, “ 1) "in response to determining that a multi-stage incrementing feature will be awarded, automatically determining award values for multiple respective stages of the multi-stage incrementing"; 2) "correlating a respective random number generator (RNG) call with numerical values of the first data structure to determine a stage award value associated with the correlated numerical value"; 3) "in response to determining the stage award value, modifying the first data structure to limit selection of entries for a following stage to entries associated with award values at least equal to the determined first stage award value"; and 4) "controlling the display system to sequentially display the multiple determined stage award values." Are all interpreted as being extra-solution activities and are mere details that add to the abstract idea of “Mental Process” and “Certain Methods of Human Activities” and are not sufficient to amount to significantly more than the judicial exception.	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berman et al., US 20160140809, Gaming device having subsequent game symbol bonus.
Sato, US 20070238512, Gaming Machine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715     
                                                                                                                                                                                       /TRAMAR HARPER/Primary Examiner, Art Unit 3715